McMurray, Presiding Judge.
Defendant was charged, via accusation, of making harassing telephone calls (Count 1) and criminal trespass (Counts 2 and 3). The case was tried before a jury and defendant was found guilty on all counts of the accusation. Defendant filed this appeal, pro se. Held:
“Factual representations in briefs unsupported by the record will not be considered on appellate review. Behar v. Aero Med Intl., 185 Ga. App. 845, 846 (1) (366 SE2d 223).” Malaga Mgmt. Co. v. John Deere Co., 208 Ga. App. 764, 765 (1) (431 SE2d 746). In the case sub judice, defendant asserts seven enumerations of error that are dependent upon review of a transcript of evidence and proceedings. However, defendant stipulates in his notice of appeal that a transcript of evidence and proceedings will not be included in “the record of ap*361peal, because there isn’t a transcript.” Further, the record neither includes a transcript of evidence and proceedings prepared from recollection pursuant to OCGA § 5-6-41 (g) nor a stipulation of the case pursuant to OCGA § 5-6-41 (i). Consequently, “ ‘absent a transcript, “we must assume the ruling[s] of the trial court [are] supported by the evidence.” (Cit.)’ Odum v. State, 196 Ga. App. 293 (3) (396 SE2d 27) (1990).” Grisson v. State, 208 Ga. App. 679, 680 (431 SE2d 468).
Decided March 9, 1994.
Wendell H. Young, pro se.
Paul L. Howard, Jr., Solicitor, Deborah W. Espy, Cheryl L. Harper, Assistant Solicitors, for appellee.

Judgment affirmed.


Pope, C. J., and Smith, J., concur.